DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0107490) in view of Ueyoko et al. (US 2003/0089440), Miyazaki (US 2012/0325391), and JP’248 (JP 2002-105248).
Regarding claims 9-17, Randall et al. teaches a pneumatic tire comprising a RFID (an electronic component).  While Randall et al. does not state the electronic component is “at a position outside of a carcass in a tire axial direction, which overlaps a turn-up portion of the carcass and is at a position outside of the turn-up portion in the tire axial direction”; this claimed location for the electronic component/RFID in the tire of Randall et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Randall et al. teaches the electronic component may be disposed between any two layers of the tire; for example: the electronic device may be sandwiched between a reinforcement filler (170a, 170b) and an abrasion portion (175a, 175b) [0028] and in FIG. 1 of Randall et al., the interface between a reinforcement filler and an abrasion portion includes a location that overlaps with a turn-up portion (145a, 145b) and is at a position outside of the turn-up portion in the tire axial direction.   
Randall et al. is silent to a complex modulus E*.  However, rubber members positioned axially inside a RFID that is sandwiched between the reinforcement filler and the abrasion portion in the tire of Randall et al. are the reinforcement filler 170a, 170b, a bead filler 130a, 130b, and inner liners 180.  Rubber members positioned axially outside the RFID that is sandwiched between the reinforcement filler and the abrasion portion are a sidewall 115a, 115b and the abrasion portion 175a, 175b.  One of ordinary skill in the art would appreciate among the reinforcement filler, the bead filler, and the innerliner, typically, the bead filler has the greatest value for complex modulus and among the sidewall and the abrasion portion (chafer), the abrasion portion has the greatest value for complex modulus; in any event, Ueyoko et al. teaches a pneumatic tire comprising an insulation rubber 10, another insulation rubber 29, a bead filler 8, an inner liner 9, a sidewall 11, and a chafer 12 (FIG. 5).  The inner liner has a 100% modulus in the range of 5-20 kgf/cm2 [0052].  The bead filler has a 100% modulus in the range of 14-120 kgf/cm2 [0029].  The insulation rubber 29 has a 100% modulus in the range of 14-65 kgf/cm2 [0070] and the insulation rubber 10 has a 100% modulus in the range of 37-47 kgf/cm2 [0047].  The sidewall has a 100% modulus in the range of 10-20 kgf/cm2 and the chafer rubber has a 100% modulus in the range of 55-71 kgf/cm2 ([0046]).  While 100% modulus is not complex modulus E*, one of ordinary skill in the art would understand that a higher value of 100% modulus means a stiffer rubber and a stiffer rubber has a greater complex modulus.  Thus, among the reinforcement rubber, the bead filler, and inner liner (rubber members axially inside the RFID) in the tire of Randall et al., the bead filler (second rubber member) would have the highest E* value and among the sidewall and abrasion rubber (rubber members axially outside the RFID) in the tire of Randall et al., the abrasion rubber (chafer) (first rubber member) would have the highest E* value. 
As to the tanδ of the first rubber member (chafer) and second rubber member (bead filler), Miyazaki teaches a rubber composition for a chafer.
Miyazaki’s chafer rubber composition includes: 
100 parts by mass of a rubber component wherein the BR content is 15-80% and natural rubber content is 15-50% ([0047] and [0050]), 
40-70 parts by mass of carbon black ([0064]),
2-12 parts by mass of oil  ([0073]), 
Antioxidant (anti-aging agent) of any kind ([0071]) with an exemplary content amount of 2 part by mass of 6PPD (TABLE 1),
2.2-4.0 parts by mass of Stearic acid [0055], 
1.2-2.9 parts by mass of zinc oxide [0053],
1.91-2.70 parts by mass of sulfur ([0059]), and 
2.0-5.0 part by mass of vulcanization accelerator ([0057]).
Miyazaki teaches a chafer rubber composition that is substantially the same as the instant application (see formulations 1 and 8 of the instant application on TABLE 2 and TABLE 3 of the original specification of the instant application) and the content amounts mainly responsible for obtaining the desired tan δ values are carbon black and sulfur which Miyazaki teaches content amount for both carbon black and sulfur with specificity that corresponds closely to the instant application.  Therefore, there is a reasonable expectation that the chafer rubber composition of Miyazaki would have very close properties (tan δ) as the instant application. 
JP’248 teaches a rubber composition for a bead filler.  JP’248’s bead filler composition includes: 
100 parts by weight of rubber component comprising natural rubber and styrene butadiene rubber, SBR ([0008]); official notice is taken that the proportions of between NR and SBR (70:30) and (80:20) of TABLE 2 and TABLE 3 of formulations 2-7 of the instant application are well-known/conventional, 
70-130 total parts by weight of carbon black ([0012]), 
5-30 parts by weight of phenolic resin (curable resin) ([0014]),
8 parts by weight of oil [TABLE 1]
as needed of antioxidant [0019]
2 parts by weight of stearic acid [TABLE 1]
8 parts by weight of zinc oxide [TABLE 1]
4 parts by weight of sulfur [TABLE 1]
as need of vulcanizing aid [0019]
2.5 parts by weight of vulcanization accelerator [TABLE 1]
4-20 parts by weight of curing agent [0017].
JP’248 teaches a bead filler composition that is significantly similar and consistent to the instant application. See formulations 2-7 of the instant application on TABLE 2 and TABLE 3 of the original specification of the instant application.  Therefore, there is a reasonable expectation that the bead filler composition of JP’248 would have very close properties (tan δ) as the instant application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to provide the tire of Randall et al. having an electronic device with the abrasion portion/chafer (first rubber member) having a tanδ (1)50°C at 50°C and a tanδ(1)150°C at 150°C and the bead filler (second rubber member) having a tanδ (2)50°C at 50°C and a tanδ(2)150°C at 150°C and satisfying the following claimed relationships:
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.08 (claim 9)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.07 (claim 10)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.06 (claim 11)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.05 (claim 12)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.04 (claim 13)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.03 (claim 14)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≤ 0.02 (claim 15)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≥ 0.003 (claim 16)
(tanδ (1)50°C + tanδ (2)50°C) - (tanδ(1)150°C + tanδ(2)150°C) ≥ 0.007 (claim 17)
since 
in the tire of Randall et al., the electronic device may be provided between the abrasion rubber and reinforcement filler and as such, a bead filler, an reinforcement filler, and inner liners are rubber members which are inside axially the electronic device and a sidewall and a abrasion rubber (chafer) are rubber members which are outside axially the electronic device, 
Ueyoko et al. teaches 100% modulus values for rubber members of the tire; among the insulation rubber (reinforcement filler), the bead filler, and inner liner, the bead filler has the highest 100% modulus and among the sidewall and chafer (abrasion portion), the chafer has the highest 100% modulus and one of ordinary skill in the art would readily understand that a higher value of 100% modulus means a stiffer rubber and a stiffer rubber accordingly has a greater complex modulus, 
Miyazaki teaches a chafer rubber composition that improves rim chafing resistance, elongation at break, handling stability, and fuel economy; Miyazaki’s composition is substantially similar to the composition of the instant application; providing a known chafer composition (Miyazaki) to the abrasion rubber of Randall et al. yields predictable results, and 
JP’248 teaches a bead filler composition that effectively raises rigidity and suppresses deterioration of physical properties and keeps the tire light weight; the composition of JP’248 is substantially similar to the composition of the instant application; providing a known bead filler composition (JP’248) to the bead filler of Randall et al. yields predictable results, and 
there is a reasonable expectation that the rubber compositions of the prior art used together in Randall et al. would satisfy the claimed relationships because it has been held that "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." (MPEP 2112.01).
Regarding claim 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Randall et al. with the electronic component located outside of the carcass in the tire axial direction in a cross-sectional view, and is embedded at a position of 20 to 80% from a bottom of bead core with respect to a distance from a position of the maximum tire width to the bottom of bead core in an equatorial direction since Randall et al. teaches the electronic device may be disposed between any two layers of the tire; for example: the electronic device may be sandwiched between a reinforcement filler 170a, 170b and an abrasion portion 175a, 175b ([0028], FIG. 1), which includes a region that overlaps with a turn-up portion 145a, 145b and is at a position outside of the turn-up portion of the carcass of the tire and FIG. 1 illustrate a region for the electronic device that would reasonably satisfy the claimed relationship. See annotated FIG. 1 below. 

    PNG
    media_image1.png
    729
    1035
    media_image1.png
    Greyscale

Regarding claim 19, Randall et al. teaches a RFID [0001].
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented therein. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        11/17/2022